EXHIBIT A




    3
                                                                                                                                                       SUM-10fl
                                           SUMMONS                                                                         FOR COURT USE ONLY
                                                                                                                       /SOLO PARA USO DE LA CORTE)
                                   (CITACION JUDICIAL)
 NOTICE TO DEFENDANT:
 (AV/SO AL DEMANDADO):
                                                                                                                         m;1\UJU.t<ij£D
 KEURIG GREEN MOUNTAIN, INC.; and DOES 1 through 100                                                                          FILED
 inclusive.                                          '                                                            AtA~OACOUNTY
 YOU ARE BEING SUED BY PLAINTIFF:
 (LO ESTA DEMANDANDO EL DEMANDANTE):                                                                                     ~tt'    2 8 20!8
 KATH LEEN SMITH, on behalf of herself and all other similarly                                              CL.ERR OF'lHJi:.:SUPERIOR COURT
 situated.                                                                                                      liw·: ~RICA BAKER. Deputy
  NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the Information
  below.                                                                      ·                        ••
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to ftle a wrillen response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be In proper legal form If you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms end more Information at the California Courts
  Online Self·Help Center (www.courtlnfo.ee.govlselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filln9 fee ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by defaul~ and your wages, money, and p;opE>,1y
  may be taken wlthout further warning from the court.
     There are other legal requirements. You may want to can ·an allorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services web site (www.lawhelpcalifomla.org), the California Courts Online Self-Help Center
  (www.courllnfo.ca.gov/selfhelp), or by contactin9 your local court or county bar association. NOTE: The court has e statuto,y lien for waived fees and
  costs on any setllement or arbitration award of $10,000 or more In a civil case. The court's lien must be paid before the court will dismiss the case.
 1AVISOI Lohan demendado. SI no responde dentro de 30 dies, la cotte puede dec/dlr en su contra sin escuchar su versldn. Lea la lnformacldn a
 confinuacldn.
    Tieno 30 DIAS DE CALENDARIO despu6s do qua le entreguen esta cltac/dn y papeles legs/es para presentar una respuesta par escrito en esta
 corle y hacer que se entregue una cop/a st demandante. Una earls o una llamada telefonica no lo protegen. Su respuesta por escrito Uene que ester
 en formato legal correcto sl desea que procesen su caso en la corle. Es pos/ble que haya un formularlo que usted pueda user para su respuesta.
 Puede encontrerestos formularlos de le carte y m4s /nformacf6n en el Centro de Ayuda de fas Cortes de California (www.sucorte.ca.gov), en /a
 blblioteca de /eyes de su condado o en ta cotte qua le quede m4s cerca. SI no puede pagar ta cuots de presentacldn, plda al secretario de la corle
 qua le c/6 un formularlo de exenclon de pago de cuotas. Si no presents su respuesta a tiempo, pueda perdar el csso por incumpllmlento y la cotte le
 podra qu//ar su sue/do, dlnaro y blanas sin mjjs advettencla.
   Hay otros raqu/sltos tegales. Es racomandabls qua /tame a un abogado lnmedtatamante. SI no conoce a un abogado, puade llama, a un ssrvlclo de
 remlsldn a sbogados. Si no puede pagar a un abogsdo, es poslble que cumpla con los raqulsltos para obtenar serv/clos legates gratultos da un
 programs de sarvlc/os lsga/us sin fines de lucro. Puedu ancontrarestos grupos sin fines de lucro en el salo web de Califomla Legal Services,
 (\WM'.lawhelpcallfornta.orgJ, an el Centro de Ayucla de las Cortes de Callfom/a, (www.sucorte.ca.gov) o poni6ndosa en contacto con la carte o el
 coleglo de abogados toes/es. AVISO: Por fey, la carte Ilene derecho a rac/amar las cuotas y los costos axentos por fmponer un gravamen sobre
 cualqufar recuperaclon da $10,000 o mds de valor raclblda med/ante un acuerdo o una conceslon da arb/traJa en un caso de derecho civil. Tiana qua
 pegar el gravamen de ts corfe antes de qua la corta pueda deseehar el csso.
The name and address of the court Is:                                          •                          CASE NUMBER:   .a   GJ8 22 '12 2
(El nombre y direcci6n de ta corte es):        Alameda County Superior Court                              /Namerodetcasoff       9                                      ·.,
 1225 Fallon Street
 Oakland, CA 94612
The name, address, and telephOne number of plaintiffs attorney, or plalntlff without an attorney, Is: .
(El nombre, la dir9cc/6n y 9/ nOmBro de telefono def abogado de/ demandante, o de/ demandante que no t1ene abogado, es):
Howard Hirsch, Lexington Law Group, 503 Divisadero Street, San Francisco, CA 94117, (415) 913-7800

 DATE:
 (Fecha)
             SEP 2 8 ?.018                 CHAD FINKE
                                      EXECUTIVE OFACER/Cl El:!'( Clerk, by
                                                ·     '      • ~•"   (Secretarto)
                                                                                              ~
                                                                                           ta ff ,!/)
                                                                                           l.,{,U\W
                                                                                                                    D                                 ' Deputy
                                                                                                                                                       (Ad]uflto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-01 OJ.)
(Para prueba de entrega de esta citati6n use el formu/arlo Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
  tSEALJ                          1. CJ as an individual defendant.
                                  2. c:J as the person sued under the fictitious name of (specify):

                                     3.    D     on behalf of (specify):
                                           under:   D      CCP 416.10 (corporation)                        CJ       CCP 416.60 (mfnor)
                                                    CJ     CCP 416.20 (defunct corporation)                CJ       CCP 416.70 (conservatee)
                                                    CJ     CCP 416.40 (association or partnershfp)         CJ       CCP 416.90 (authorized person)
                                                    CJ   other (specify):
                                      4.   CJ    by personal delivery on (date):
                                                                                                                                                         Pl o 1 of 1
 FOlm Aaop1&d far Manl!atoty use                                        SUMMONS                                                 Codo of CM! Proceuure §§ 412.20, 465
                                                                                                                                                WW1v.COUl1/nto.~s.gov
   Judlelal Coundl of CeUfornla
  SUM-100 \Rev. July 1, 20091
                                                                                                                                           Amelftan l.Gg81Noi Inc.
                                                                                                                                           www.Fonn1Wbt1<tr0w.com

                                                                           4
EXHIBITB




   5
                   1     LEXINGTON LAW GROUP
                         Howard Hirsch, State Bar No. 213209                                          E.N!JU.KSED
                   2     Ryan Berghoff, State Bar No. 308812                                             FILED
                         503 Divisadero Street                                                    AtAIVmTIA COUNTY
                   3     San Francisco, CA 94117
                         Telephone: (415) 913·7800                                                     S~.P 2 S 20!3
                  4      Facsimile: (415) 759~4112
                         hhirsch@lexlawgroup.com                                                CLERK OF'fHESUPERlOR COURT
                   5     rberghoff@lexlawgroup.com                                                 By: ERICNBAKER. Deoutv
                  6      Attorneys for Plaintiff
                         KATHLEEN SMITH
                  7
                  8

                  9
                 10                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
                 11                                              COUNTY OF ALAMEDA
                12
                13
                         KATHLEEN SMITH, on behalf of herself and all                Case No.    RGf 8 9 22 7 2 2
                 14      others similarly situated,
                15                                 Plaintiff,                        CLASS ACTION COMPLAINT
                 16             v.
                 17      KEURIG GREEN MOUNTAIN, INC,i and DOES
                         1 through 100, inclusive,
                 18
                                                   Defendants.
                 19
                20
                21
                22
                23
                24
                25
                26
                27
                28
0()CUMUNT l'RBPAR&D
 ON RUCYCLED I' A PP.R
                                                                  Cl.ASS ACTION COMPI.AINT



                                                                   6
                                      Plaintiff Kathleen Smith ("Plaintiff'), on behalf of herself and those similarly

                2    situated, based on information, belief and investigation of her counsel, except for information

                3    based on personal knowledge, hereby alleges:

                4                                             INTRODUCTION
               5             1.      The problems associated with plastic waste management are increasing locally,

               6     nationally and globally as the amount of plastic in the ocean, in freshwater lakes and streams, on

               7     land, and in landfills continues to grow. Nearly 90% of plastic waste is not recycled, with billions

               8     of tons of plastic becoming trash and litter. As consumers become increasingly aware of the

               9     problems associated with plastic waste, they are increasingly susceptible to marketing claims

              lO     reassuring them that the plastic used to make and to package the products that they purchase is

              11     recyclable. Many consumers concerned with the proliferation of plastic waste actively seek to

              12     purchase products that are either compostable or recyclable to divert such waste from the ocean

              13     and landfills. Seeking to take advantage of consumers' concerns, defendant Keurig Green

              14     Mountain, Inc. ("Keurig") markets and sells plastic single serve coffee pods as recyclable, when

              15     the pods cannot in fact be recycled.

              16            2.       This Complaint seeks to remedy Defendants' unlawful, unfair and deceptive

              17     business practices with respect to the advertising, marketing and sales of plastic single serve puds

              18     that contain coffee and that are labeled as "recyclable" (the "Products"). 1 The Products are

              19     advertised, marketed and sold as recyclable. However, even if consumers take the many steps

             20      required to place the Products in their recycling bins, they are not in fact recyclable because most

             21      municipal recycling facilities are not properly equipped to capture such small materials.

             22      Furthermore, even where such facilities exist that are capable of segregating the Products from

             23      the general waste stream, the Products usually still end up in landfills anyway as there is no

             24      market to recycle the Products.

             25             3.       Despite Defendants' marketing and advertising of the Products as recyclable,

             26      Defendants know that the Products typically end up in landfills. Defendants' representations that

             27             1
                                For example, one popular Product is sold under the brand name K-Cup®.
             28
DOCUMENT PREPARED
 ON RECYCLED PAPER
                                                                       -1-
                                                             CLASS ACTION COMPLAINT

                                                               7
                     the Products are recyclable are material, false, misleading and likely to deceive members of the
                2    public. These representations also violate California's legislatively declared policy against
                3    misrepresenting the characteristics of goods and services.
                4            4.      Plaintiff purchased the Products in reliance on Defendants' false representations
                5    that the Products are recyclable. Plaintiff viewed Defendants' false representations on the labels

                6    and other marketing materials for the Products. If Plaintiff had known that the Products were not

                7    recyclable, Plaintiff would not have purchased the Products and would have instead sought out

                8    single serve pods or other coffee products that are otherwise compostable, recyclable or reusable.

                9    At a minimum, she would not have paid as much as she did if she knew the Products could not be
              10     recycled. Defendants thus breached their express warranty under the California Commercial

              11     Code § 2313; violated the California Consumers Legal Remedies Act ("CLRA") by making
              12     representations that the Products have characteristics, benefits and qualities which they do not

              13     have and by advertising the Products without the intent to sell them as advertised; and violated

              14     the Business and Profession Code§ 17200 based on fraudulent, unlawful and unfair acts and
              15     practices.
              16             5.     Plaintiff and the Class seek an order enjoining Defendants' acts of unfair
              17     competition and other unlawful conduct, an award of damages to compensate them for

              18     Defendants' acts of unfair competition, false and misleading advertising, and breaches of
              19     warranty, and restitution to the individual victims of Defendants' fraudulent, unlawful and unfair

              20     acts and practices.
             21                                                   PARTIES
             22             6.      Plaintiff Kathleen Smith is a resident of Lafayette, California. Plaintiff is
             23      concerned about the environment and seeks out products that are compostable, recyclable or
             24      reusable so that she can minimize her impact on the environment in general and on the country's
             25      plastic waste problems in particular. Therefore, Plaintiff specifically selected the Products in
             26      reliance on Defendants' representations that the Products are recyclable. The false
             27      representations are located on the labels and other marketing materials for the Products. Had
             28
DOCUMENT PREPARED
 ON RECYCLED PAPeR
                                                                      -2-
                                                            CLASS ACTION COMPLAINT

                                                              8
                1    Plaintiff known that the Products are not recyclable, she would not have purchased the Products
                2    or would not have paid as much as she did for the Products.
                3            7.      Defendant Keurig Green Mountain, Inc. is a Delaware corporation with its
                4    principal place of business in Waterbury, Vermont. Defendant Keurig Green Mountain, Inc.
                5    manufactures, distributes and sells the Products in California.
                6            8.      DOES I through I 00 are persons or entities whose true names and capacities are
                7    presently unknown to Plaintiff and members of the Class, and who therefore are sued by such
                8    fictitious names. Plaintiff and members of the Class are informed and believe, and on that basis
               9     allege, that each of the fictitiously named defendants perpetrated some or all of the wrongful acts
              IO     alleged herein and are responsible in some manner for the matters alleged herein. Plaintiffs will
              11     amend this Complaint to state the true names and capacities of such fictitiously named defendants
              12     when ascertained.
              13             9.      Defendant Keurig Green Mountain, Inc. and DOES 1-100 are collectively referred
              14     to herein as "Defendants."
              15                                        JURISDICTION AND VENUE

              16             10.     This Court has jurisdiction over all causes of action asserted herein pursuant to the
              17     California Constitution, Article VI, Section I 0, because this case is a cause not given by statute to
              18     other trial courts. This Court also has jurisdiction over certain causes of action asserted herein
              19     pursuant to Business & Professions Code §§ 17203 and 17204, which allow enforcement in any
             20      Court of competent jurisdiction.
             21              11.     This Court has jurisdiction over Defendants because each is a corporation or other
             22      entity that has sufficient minimum contacts in California, is a citizen of California, or otherwise
             23      intentionally avails itself of the California market either through the distribution, sale or
             24      marketing of the Products in the State of California or by having a facility located in California so
             25      as to render the exercise of jurisdiction over it by the California courts consistent with traditional
             26      notions of fair play and substantial justice.
             27              12.     Venue in the County of Alameda is proper under Business & Professions Code
             28      § 17203, Code of Civil Procedure§§ 395 and 395.5, and Civil Code§ 1780, because this Court is
DOCUMENT PREPARED                                                      -3-
 ON RECYCLED PAPER
                                                             CLASS ACTION COMPLAINT

                                                               9
                        a court of competent jurisdiction and the Products are sold throughout this County. Concurrently
                   2    with filing this Complaint, Plaintiff is filing an affidavit pursuant to Civil Code § 1780(c)
                   3    regarding the propriety of venue in Alameda County.

                  4                                               BACKGROUND FACTS
                  5             13.     In the past decade humans across the globe have produced 8.3 billion metric tons
                  6     of plastic, most of it in disposable products that end up as trash. Of the 8.3 billion tons produced,

                  7     6.3 billion tons have become plastic waste and only nine percent of that has been recycled. The

                  8     Environmental Protection Agency estimates that Americans alone disposed of more than 33

                  9     million tons of plastic in 2014, most of which was not recycled. While California has a goal to
                 10     achieve a 75% recycling rate by 2020, California's recycling rate is actually in decline. In 2015,
                 11     California's recycling rate was 50%, dropping to 47% in 2015 and down to 44% in 2017.
                12              14.     The staggering amount of plastic waste accumulating in the environment is

                13      accompanied by an array ofnegative side effects. For example, plastic debris is frequently

                14      ingested by marine animals and other wildlife, which can be both injurious and poisonous.
                15      Floating plastic is also a vector for invasive species, and plastic that gets buried in landfills can
                16      leach harmful chemicals into ground water that is absorbed by humans and other animals. Plastic
                17      litter on the streets and in and around our parks and beaches also degrades the quality of life for

                18      residents and visitors. More recently, scientists have discovered that, as it degrades, plastic waste

                19      releases large amounts of methane, a powerful greenhouse gas. Thus, plastic waste is also

                20      thought to be a significant potential cause of global climate change. Consumers, including
                21      Plaintiff, actively seek out products that are compostable, recyclable or reusable to prevent the
                22      increase in global waste and to minimize their environmental foot print.
                23              15.    The Products have received extensive criticism for their contribution to the plastic
                24      waste crisis. For instance, on January 7, 2015, an anonymous person posted a YouTube video
                25      entitled "Kill the K-Cup," which portrays an apocalyptic scene in which giant alien monsters who
                26      are themselves composed of K-Cups® invade a city and fire missile and bullet-like K-Cups® at
                27      terrified citizens. The video concludes with the message "Kill The K-Cup Before It Kills Our
                28      Planet," and provides statistics to drive home the point that the Products have dire consequences
DOCUMENT PREPARED                                                         -4-
 0111 RECYCLED PA PER

                                                                CLASS ACTION COMPLAINT

                                                                  10
                     to the environmental health of the planet. Nearly 1 million people viewed the video, which
               2     spawned the popular hashtag #KillTheKCup and the killthekcup.org website.
               3              16.   According to online estimates, in 2014 alone over 9.7 billion K-Cups® were
               4     produced, enough to circle the globe 12.4 times. As consumer backlash for the Products have
               5     increased over the years, even the inventor of single serve coffee pods, John Sylvan, has publicly
               6     stated his regret for inventing the Products and expressed doubts about whether they could ever
               7     be recycled.
               8              17.   In an attempt to counter negative publicity regarding the Products' impacts and to
               9     take advantage of consumers' concerns with respect to the environmental consequences caused
             10      by the Products, Defendants advertise, market and sell their Products as recyclable. More
             11      specifically, the packaging of Defendants' Products state that consumers can "[h]ave [their] cup
             12      and recycle it, too," in large green font. Adjacent to that statement on Defendants' packaging are
             13      instructions for how to recycle, including illustrations with the terms "PEEL," "EMPTY," and
             14      "RECYCLE," accompanied by the chasing arrow symbol that is commonly used and understood
             15      to mean that a product is recyclable. These claims are uniform, consistent and prominently
             16      displayed on each of the Products' labels. Following is a representative example of a Product
             17      label:
             18
             19
             20
             21
             22
             23

             24
             25

             26
             27

             28
OOCUMeNT PREPARED                                                    -5-
 ON RECVCLeD PAPER
                                                           CLASS ACTION COMPLAINT

                                                             11
                    2
                    3
                    4

                    5
                    6

                    7
                    8
                    9

                  JO
                  11

                  12

                  13
                  14

                  15

                  16
                  17
                                  18.     Defendants' marketing, advertising and promotional materials for the Products,
                  18
                           including Keurig's website, also uniformly represent thatthe Products are recyclable. For
                  19
                           instance, Keurig's website advertises the Products as recyclable as follows:
                  20
                  21

                  22

                  23
                  24

                  25
                  26
                  27
                  28
l)O('UMHX'r PRI.W.,.\Htm                                                   -6-
ON Rt.CYCLED i'M't::R
                                                                 CLASS ACTION C01v1Pl.AINT

                                                                   12
                  2

                  3

                  4
                  5

                  6

                  7
                  8

                  9

                10
                           Keurlg Recyclable K-Cup• Pods
                        Tocloy's popular varioties ...wlth inorn to corne!
                11

                12

                13

                14

                15

                16

                17
                18

                19

                20
                21

                22
                23

                24
                25

                26
                27

                28
f)OCllMl,NT f'REl'ARW
ON RliCYCLE!> PAPER
                               CLASS ACTION COMPLAINT

                                 13
                                                    Kevrlg' R-0cycl~blff K·Cup' pods ore here and by th• end of 2020,
                                                               100% of our K•Cup' pods wlll be recyclablo,
                  2
                                                    To 1-eorn more about rccydh1g, or the many other w-oys Keurig Is
                  3                                making t:J difference ii\ the envlronm•nt. Vl$it JSlt.VJl!l.81£t£lln.'l&l!!!


                  4

                  5
                  6
                  7

                  8
                  9

                10             19.     The claims made by Defendants that the Products are recyclable are uniform,

                II      consistent and material. Because the claims are false and misleading, ordinary consumers,

                12      including members of the Class, are likely to be deceived by such representations.

                13             20.     The Legislature of the State of California has declared that "it is the public policy

                14      of the state that environmental marketing claims, whether explicit or implied, should be

                15      substantiated by competent and reliable evidence to prevent deceiving or misleading consumers

                16      about the environmental impact of plastic products." Cal. Pub. Res. Code§ 42355.5. The policy

                17      is based on the Legislature's finding that "littered plastic products have caused and continue to

                18      cause significant environmental harm and have burdened local governments with significant

                19      environmental cleanup costs." Id. § 42355(a).

                20             2L      The California Business and Professions Code § 17580.5 makes it "unlawful for

                21      any person to make any untruthful, deceptive, or misleading environmental marketing claim,
                22      whether explicit or implied." Pursuant to that section, the term "environmental marketing claim"
                23      includes any claim contained in the Guides for use of Environmental Marketing Claims published
                24      by the Federal Trade Commission (the "Green Guides"). Ibid; see also 16 C.F.R. § 260.1, et seq.
                25      Under the Green Guides, "[i]t is deceptive to misrepresent, directly or by implication, that a
                26      product or package is recyclable. A product or package shall not be marketed as recyclable
                27      unless it can be collected, separated, or otherwise recovered from the \vaste stream through an

                28
[)Ot:lJMEN1 PH!:PAHED                                                                    -8-
ON f{faC\'CU£1J PAPER
                                                                       CLASS ACTION COMPLAINT

                                                                           14
                     established recycling program for reuse or use in manufacturing or assembling another item." 16
                2    C.F.R. § 260.12(a).

                3              22.   The majority of municipal recycling facilities in the United States, including
                4    California, are not properly equipped to capture materials as small as the Products or to segregate

                5    such small items from the general waste stream. Even in the rare instance where segregation is
               6     possible, the Products still end up in landfills anyway as there is no market to recycle the
               7     Products.

               8               23.   Defendants' recycling instructions require consumers to go through a number of

               9     time-consuming and cumbersome steps before recycling the Products, including separating the

              10     foil lid and removing the pod's contents. Unbeknownst to consumers, they are wasting their time
              11     and efforts since, even when they meticulously follow Defendants' instructions, the Products

              12     cannot be collected, separated or recovered from the waste stream due to their size and, even if

              13     they can be, the Products will ultimately end up in landfills anyway. Defendants' representations

              14     that the Products are recyclable are therefore per se deceptive under the Green Guides.
              15               24.   The Green Guides are clear: "if any component significantly limits the ability to
              16     recycle the item, any recyclable claim would be deceptive. An item that is made from recyclable

              17     material, but because of its shape, size or some other attribute is not accepted in recycling

              18     programs, should not be marketed as recyclable." 16 C.F.R. § 260.12(d). Here, the small size of

              19     the Products significantly limits the ability of recycling facilities to recycle them. Even where a

             20      recycling facility accepts the Products from consumers, recycling facilities are not actually
             21      capable of segregating the Products from the general waste stream due to their small size. The

             22      Products are also not recyclable as there is no market to recycle them.

             23                25.   Most consumers believe that if their Products are accepted into a recycling
             24      program, then those Products are recyclable. However, because the majority of recycling

             25      facilities cannot segregate such small waste from the general waste stream, and because there is
             26      no market to recycle the Products, the recycling facilities send the Products to landfills.
             27      Defendants' marketing of the Products as recyclable is thus a direct violation of the Green

             28      Guides.
DOCUMENT PREPARED                                                     •9•
 ON RECYCLED PAPER
                                                            CLASS ACTION COMPLAINT

                                                              15
                1            26.      Because the Products are not recyclable, Defendants cannot make any recycling
                2    claims as to the Products. However, at a minimum, Defendants are required to clearly and

                3    prominently qualify recyclable claims to avoid deception about the availability of recycling

                4    programs and collection sites to consumers if consumers do not have access to facilities that can
                S    recycle their products. 16 C.F .R. § 260.12(b). A marketer may only make an unqualified

                6    recyclable claim if a substantial majority of consumers or communities have access to recycling

               7     facilities capable of recycling the items. 2 Id. § 260. l 2(b)(1 ). Because a substantial majority of

                8    consumers do not have access to recycling facilities capable of recycling the Products,

               9     Defendants must at a minimum qualify any recyclability claim about the Products.
              10             27.      According to the Green Guides, marketers may qualify recyclable claims by

              11     stating the percentage of consumers or communities that have access to facilities that recycle the

              12     item. 16 C.F.R. § 260.12(b)(2). In the alternative, marketers may use qualifications that vary in

              13     strength depending on facility availability. Ibid. Thus, the strength of the qualification depends

              14     on the level of access to an appropriate facility. For example, if recycling facilities are availab1e

              lS     to slightly less than a substantial majority of consumers or communities where the item is sold,

              16     the Green Guides recommend that a marketer should qualify the recyclable claim by stating "this

              17     product may not be recyclable in your area," or "recycling facilities for this product may not exist

              18     in your area." Ibid. If recycling facilities are available only to a few consumers, the Green

              19     Guides recommend a marketer to qualify its recyclable claim by stating "this product is

             20      recyclable only in a few communities that have appropriate recycling facilities." Ibid. Under

             21      these guidelines, to the extent Defendants can make any recycling claim at all for the Products,
             22      Defendants must provide an unequivocally strong qualification for its recyclability claim because

             23      a majority of recycling facilities are not capable of recycling the Products.

             24             28.       Defendants' labeling and marketing materials for the Products state: "[c]heck

             25      locally." This statement does not comply with the Green Guides. The Green Guides specifically

             26      state that this type of qualification is deceptive. In Green Guide Example 4, the qualification

             27             2
                                A "substantial majority" means at least 60 percent. 16 C.F.R. § 260.12(b)(l).
             28
DOCUMBNT PRBPARUD
 ON RECYCLED PAPER
                                                                      -10-
                                                            CLASS ACTION COMPLAINT

                                                               16
                     "[ c]heck to see if recycling facilities exist in your area" is considered deceptive because it does
                2    not adequately disclose the limited availability of recycling programs. 16 C.F.R. § 260.12,

                3    Example 4. Defendants' qualification is nearly identical to the deceptive statement identified in

                4    Example 4 because it advises the consumer to check for the availability of recycling programs,

                5    rather than inform the consumer of the extremely limited chance that the Products will ultimately
                6    be recycled.
               7             29.     Not only does this qualification violate the Green Guides, it is also not likely to be
               8     understood by a reasonable consumer. Plaintiff and most other consumers believe that if their

               9     municipality offers recycling services, then all products marketed as "recyclable" can be recycled.

              10     Thus, most consumers will place the Products in the recycling bin under the false impression that

              11     the Products can be recycled, when the Products cannot in fact be recycled in their area. In

              12     addition, most consumers will follow Defendants' cumbersome recycling instructions despite the

              13     fact that the Products cannot be recycled. Defendants' labeling, advertising and marketing claims

              14     that the Products are recyclable are therefore likely to deceive a reasonable consumer.

              15             30.     Plaintiff places a high priority on environmental concerns in general, and on the

              16     negative consequences regarding the proliferation of plastic waste in particular. In shopping for

              17     coffee products for her home, Plaintiff was particularly concerned about the recyclability of

              18     single serve pods that contain coffee. Based on the labeling and advertising of Defendants'

              19     Products, Plaintiff believed that the Products are recyclable in all locations, including Lafayette,

             20      California, where Plaintiff resides. Defendants' representations that the Products are recyclabl~

             21      are thus material to Plaintiff.

             22              31.     Plaintiff purchased the Products numerous times over the course of the past couple
             23      years directly from Keurig's website believing the recycling claims both on the Product's

             24      packaging as well as the website. Plaintiff purchased the Products in reliance on Defendants'

             25      representations that the Products are recyclable, when they are not in fact recyclable. To the
             26      contrary, the Products cannot be recycled. Defendants know that the Products end up in landfills,
             27      but Defendants fail to clearly make that qualification, leading Plaintiff and other members of the
             28      Class to believe that the Products are generally recyclable. Had Plaintiff and the other members
DOCUMENT PREPARED                                                     •   l l-
 ON RECYCLED PAPER
                                                            CLASS ACTION COMPLAINT

                                                               17
                     of the Class known that the Products are not recyclable-contrary to Defendants'
                2    representations - they would not have purchased the Products or would not have paid as much
                3    as they did for the Products.
                4            32.     Plaintiff continues to desire to purchase recyclable single serve coffee pods.

                S    Plaintiff would purchase single serve coffee pods manufactured by Defendants in the future if

                6    Defendants' representations that the Products were recyclable were true. Plaintiff would like to

                7    buy recyclable single serve coffee pods from Defendants in the future, but is unable to determine
                8    with confidence, based on the labeling and other marketing materials, whether the Products are
                9    truly recyclable. Plaintiff would not have purchased the Products, or would not have paid as

              10     much as she did for the Products, if Defendants had disclosed that the Products were not
              11     recyclable.
              12            33.     Defendants are aware that the Products are not recyclable, yet Defendants have not
              13     undertaken any effort to notify their end use customers of the problem. Defendants' failure to
              14     disclose that the Products are not recyclable is an omission of fact that is material to Plaintiff a~d
              1S     the other members of the Class.

              16                                      CLASS ACTION ALLEGATIONS
              17            34.     Plaintiff brings this suit individually and as a class action pursuant to C.C.P § 382,
              18     on behalf of herself and the following Class of similarly situated individuals:
              19                    All persons who purchased the Products for personal, family or

              20                    household purposes in California (either directly or through an

              21                    agent) during the applicable statute of limitations period (the

             22                     "Class"). Specifically excluded from the Class are Defendants; the
             23                     officers, directors or employees of Defendants; any entity in which
             24                     Defendants have a controlling interest; and any affiliate, legal
             25                     representative, heir or assign of Defendants. Also excluded are any
             26                     judicial officer presiding over this action and the members of
             27                     his/her immediate family and judicial staff, and any juror assigned
             28                     to this action.
DOCUMENT PREPARED                                                     •   l 2-
 0N RECYCLED PAPER
                                                            CLASS ACTION COMPLAINT

                                                              18
                             35.     Plaintiff is unable to state the precise number of potential members of the proposed

                2    Class because that information is in the possession of Defendants. However, the number of Class

                3    members is so numerous thatjoinder would be impracticable. The exact size of the proposed
                4    Class and the identity of its members will be readily ascertainable from the business records of

                5    Defendants and Defendants' retailers as well as Class members' own records and evidence.

                6    Thus, joinder of such persons in a single action or bringing all members of the Class before the

               7     Court is impracticable. The disposition of the claims of the members of the Class in this class
                8    action will substantially benefit both the parties and the Court.
               9            36.     There is a community of interest among the members of the proposed Class in t'1at
              IO     there are questions of law and fact common to the proposed Class that predominate over

              11     questions affecting only individual members. Proof of a common set of facts will establish the
              12     liability of Defendants and the right of each member of the Class to relief. These common legal

              13     and factual questions, which do not vary among Class members and which may be determined

              14     without reference to the individual circumstances of any Class member include, but are not
              15     limited to the following:

              16                    a. whether Defendants advertise and market the Products by representing that the

              17                         Products are recyclable;

              18                    b. whether the Products are recyclable as advertised and labeled by Defendants;

              19                    c. whether Defendants' marketing, advertising and labeling claims regarding the

             20                          recyclability of the Products are likely to deceive a reasonable consumer;
             21                     d. whether Defendants know the Products cannot be recycled;

             22                     e. whether Defendants' representations regarding the recyclability of the Products

             23                          are likely to be read and understood by a reasonable consumer;
             24                     f.   whether Defendants' representations regarding the recyclability of the Products
             25                          are in compliance with the Green Guides;
             26                     g. whether Defendants' claims regarding the recyclability of the Products would

             27                          be material to a reasonable consumer of the Products;

             28                     h. whether Defendants' conduct in advertising, marketing and labeling of the
DOCUMENT PREPARED                                                    •   l 3•
 ON RECYCLED PAPER
                                                            CLASS ACTION COMPLAINT

                                                              19
                   1                        Products constitutes a violation of California consumer protection laws;
                2                      i.   whether Defendants' representations concerning the Products constitute
                3                           express warranties with regard to the Products;
                4                      j.   whether Defendants breached the express warranties they have made with
                5                           regard to the Products;
                6                      k. whether Defendants' representations regarding recycling constitute
                7                           representations that the ProducUi have characteristics, benefits or qualities
                8                           which they do not have;

                9                      I. whether Defendants' advertised their Products without an intent to sell them as
              10                            advertised;

              11                       m. whether punitive damages are warranted for Defendants' conduct and, if so, an
              12                            appropriate amount of such damages; and

              13                       n. whether Plaintiff and the Class members are entitled to injunctive and other

              14                            equitable relief and to monetary relief.

              15              37.     Defendants utilize marketing, advertisements and labeling that include uniform

              16       misrepresentations that misled Plaintiff and the other members of the Class. Defendants' claims

              17       regarding the recyclability of the Products are one of the most prominent features of Defendants'

              18       marketing, advertising and labeling of the Products. Nonetheless~ the Products are not in fact

              19       recyclable. Thus, there is a well-defined community of interest in the questions of law and fact

              20       involved in this action and affecting the parties.

              21              38.     Plaintiff asserts claims that are typical of the claims of the entire Class. Plaintiff

              22       and all members of the Class have been subjected to the same wrongful conduct because they

             23        have purchased the Products that are labeled and sold as single serve coffee pods that are

             24        recyclable, when they are not in fact recyclable.

             25               39.     Plaintiff will fairly and adequately represent and protect the interests of the other

             26        members of the Class. Plaintiff has no interests antagonistic to those of other members of the

             27        Class. Plaintiff is committed to the vigorous prosecution of this action and has retained counsel

             28
DOCUMENT PREPARED
 ON RECYCLED PAPER
                                                                         -14-
                                                               CLASS ACTION COMPLAINT

                                                                  20
                1    experienced in complex litigation of this nature to represent her. Plaintiff anticipates no difficulty
                2    in the management of this litigation as a class action.
               3             40.       Proceeding as a class action provides substantial benefits to both the parties and

               4     the Court because this is the most efficient method for the fair and efficient adjudication of the

               5     controversy. Class members have suffered and will suffer irreparable harm and damages as a

               6     result of Defendants' wrongful conduct. Because of the nature of the individual Class members'

               7     claims, few, if any, could or would otherwise afford to seek legal redress against Defendants for

               8     the wrongs complained of herein, and a representative class action is therefore appropriate, the

               9     superior method of proceeding, and essential to the interests of justice insofar as the resolution of

              10     Class members' claims are concerned. Absent a representative class action, members of the Class

              11     would continue to suffer losses for which they would have no remedy, and Defendants would

              12     unjustly retain the proceeds of their ill-gotten gains. Even if separate actions could be brought by

              13     individual members of the Class, the resulting multiplicity of lawsuits would cause undue

              14     hardship, burden and expense for the Court and the litigants, as well as create a risk of

              15     inconsistent rulings which might be dispositive of the interests of the other members of the Class

              16     who are not parties to the adjudications or may substantially impede their ability to protect their

              17     interests.

              18                                         FIRST CAUSE OF ACTION
              19             (Plaintiff, on Behalf of Herself and the Class, Alleges Breach of Express Warranty)
             20              41.    Plaintiff realleges and incorporates herein by reference Paragraphs 1 through 40 of

             21      this Complaint.

             22              42.    The Uniform Commercial Code § 2-313 provides that an affirmation of fact or

             23      promise made by the seller to the buyer which relates to the goods and becomes part of the basis

             24      of the bargain creates an express warranty that the goods shall conform to the promise.

             25              43.    As detailed above, Defendants marketed and sold the Products as recyclable.

             26      Defendants' representations that the Products are recyclable constitute affirmations of fact made

             27      with regard to the Products as well as descriptions of the Products.

             28
DOCUMENT PREPARED
 ON RECYCLED PAPER
                                                                       -15-
                                                              CLASS ACTION COMPLAINT

                                                                21
               1            44.        Defendants' representations regarding the recyclability of the Products are

               2     uniformly made in the Products' advertising, internet sites and other marketing materials, and on

               3     the Products' labeling and packaging materials, and are thus part of the basis of the bargain

               4     between Defendants and purchasers of the Products.

               5            45.        California has codified and adopted the provisions of the Uniform Commercial

               6     Code governing the express warranty of merchantability (Cal. Com. Code§ 2313).

               7            46.        At the time that Defendants designed, manufactured, sold and distributed the

               8     Products, Defendants knew that the Products were not recyclable.

               9            47.        As set forth in the paragraphs above, the Products are not recyclable and thus do

              10     not conform to Defendants' express representations to the contrary. Defendants have thus

             11      breached their express warranties concerning the Products.

             12             48.        On July 23, 2018, Plaintiff sent a pre-suit demand letter to Defendants notifying

             13      Defendants that the Products are not recyclable. Defendants therefore have actual and

             14      constructive knowledge that the Products are not recyclable and were thus not sold as marketed

             15      and advertised.

             16             49.        As a direct and proximate result of Defendants' breach of express warranties,

             17      Plaintiff and Class members have suffered damages.

             18             Wherefore, Plaintiff prays for judgment against Defendants, as set forth hereafter.

             19                                         SECOND CAUSE OF ACTION
             20                 {Plaintiff, on Behalf of Herself and the Class, Alleges Violations of the
                             California Consumers Legal Remedies Act - Injunctive Relief and Damages)
             21
                            50.        Plaintiff realleges and incorporates herein by reference Paragraphs 1 through 49 of
             22
                     this Complaint.
             23
                            51.        Plaintiff and the Class members purchased the Products for personal, family or
             24
                     household purposes.
             25
                            52.        The acts and practices of Defendants as described above were intended to deceive
             26
                     Plaintiff and the Class members as described herein and have resulted and will result in damages
             27
             28
DOCUMENT PREPARED                                                      -16-
 ON RECYCLED PAPER
                                                              CLASS ACTION COMPLAINT

                                                                22
                     to Plaintiff and the Class members. These actions violated and continue to violate the CLRA in at
                2    least the following respects:
                3                   a.      In violation of Section l 770(a)(5) of the CLRA, Defendants' acts and
                4            practices constitute representations that the Products have characteristics, uses or benefits
                5           which they do not;

                6                   b.      In violation of Section 1770(a)(7) of the CLRA, Defendants' acts and
                7           practices constitute representations that the Products are of a particular quality, which they
                8           are not; and

               9                    c.      In violation of Section 1770(a)(9) of the CLRA, Defendants' acts and
              10            practices constitute the advertisement of the Products without the intent to sell them as
              11            advertised.

              12            53.     By reason of the foregoing, Plaintiff and the Class members have suffered
              13     damages.

              14            54.     By committing the acts alleged above, Defendants violated the CLRA.
              15            55.     In compliance with the provisions of California Civil Code § 1782, on July 23,

              16     2018, Plaintiff provided written notice to Defendants of her intention to seek damages under

              17     California Civil Code § 1750, et seq., and requested that Defendants offer an appropriate

              18     consideration or other remedy to all affected consumers. As of the date of this complaint,

              19     Defendants have not done so. Accordingly, Plaintiff seeks damages pursuant to California Civil

             20      Code§§ 1780(a)(l) and l 781(a).

             21             56.     Plaintiff and the Class members are entitled to, pursuant to California Civil Code

             22      § 1780(a)(2), an order enjoining the above-described wrongful acts and practices of Defendants,
             23      providing actual and punitive damages and restitution to Plaintiff and the Class members, and

             24      ordering the payment of costs and attorneys' fees and any other relief deemed appropriate and

             25      proper by the Court under California Civil Code § 1780.
             26             Wherefore, Plaintiff prays for judgment against Defendants, as set forth hereafter.

             27

             28
DOCUMENT PREPARED
 ON RECYCLED PAPER
                                                                     -17-
                                                            CLASS ACTION COMPLAINT

                                                              23
               1                                       THIRD CAUSE OF ACTION
               2                    (Plaintiff, on Behalf of Herself, the Class and the General Public,
                                  Alleges Violations of California Business & Professions Code § 17200,
               3                              et seq. Based on Fraudulent Acts and Practices)
               4
                            57.     Plaintiff realleges and incorporates herein by reference Paragraphs 1 through 5l of
               5
                     this Complaint.
               6
                            58.     Under Business & Professions Code § 17200, any business act or practice that is
               7
                     likely to deceive members of the public constitutes a fraudulent business act or practice.
               8
                            59.     Defendants have engaged and continue to engage in conduct that is likely to
               9
                     deceive members of the public. This conduct includes, but is not limited to, representing that the
              10
                     Products are recyclable.
              11
                            60.     Plaintiff purchased the Products in reliance on Defendants' representations that the
              12
                     Products are recyclable. Defendants' claims that the Products are recyclable are material, untrue
              13
                     and misleading. These recyclable claims are prominent on all of Defendants' marketing,
              14
                     advertising and labeling materials, even though Defendants are aware that the claims are false and
              15
                     misleading. Defendants' claims are thus likely to deceive both Plaintiff and a reasonable
              16
                     consumer. Plaintiff would not have purchased the Products, or would not have paid as much for
              17
                     the Products, but for Defendants' false representations that the Products are recyclable. Plaintiff
              18
                     has thus suffered injury in fact and lost money or property as a direct result of Defendants'
             19
                     misrepresentations and material omissions.
             20
                            61.     By committing the acts alleged above, Defendants have engaged in fraudulent
             21
                     business acts and practices, which constitute unfair competition within the meaning of Business
             22
                     & Professions Code § 17200.
             23                     An action for injunctive relief and restitution is specifically authorized under
                            62.
             24
                     Business & Professions Code § 17203.
             25             Wherefore, Plaintiff prays for judgment against Defendants, as set forth hereafter.
             26

             27

             28
DOCUMENT PREPARED                                                    -18-
 ON RBCYCLBD PAPER
                                                            CLASS ACTION COMPLAINT

                                                             24
                                                        FOURTH CAUSE OF ACTION
                2                   (Plaintiff, on Behalf of Herself, the Class and the General Public,
                              Alleges Violations of California Business & Professions Code § 17200, et seq.
                3
                                                  Based on Commission of Unlawful Acts)
                4
                             63.     Plaintiff realleges and incorporates herein by reference Paragraphs I through 62 of
                5
                     this Complaint.
                6
                             64.    The violation of any law constitutes an unlawful business practice under Business
                7
                     & Professions Code § 17200.
                8
                            65.     As detailed more fully in the preceding paragraphs, the acts and practices alleged
               9
                     herein were intended to or did result in the sale of the Products in violation of the CLRA,
              10
                     California Civil Code§ 1750, et seq., and specifically California Civil Code§ l 770(a)(5),
              11
                     § l 770(a)(7) and § l 770(a)(9).
              12
                            66.     Defendants' conduct also violates Section 5 of the FTC Act, 15 U.S.C. § 45, which
              13
                     prohibits unfair methods of competition and unfair or deceptive acts or practices in or effecting
              14
                     commerce. By misrepresenting that the Products are recyclable, Defendants are violating Section
              15
                     5 of the FTC Act.
              16
                            67.     Defendants' conduct also violates California Business & Professions Code
              17
                     § 17500, which prohibits knowingly making, by means of any advertising device or otherwise,
              18
                     any untrue or misleading statement with the intent to sell a product or to induce the public to
              19
                     purchase a product. By misrepresenting that the Products are recyclable, Defendants are violating
             20
                     Business & Professions Code § 17500.
             21
                            68.     Defendants' conduct also violates California Business & Professions Code
             22
                     § 17580.5, which makes it unlawful for any person to make any untruthful, deceptive or
             23
                     misleading environmental marketing claim. Pursuant to § 17580.5, the term "environmental
             24      marketing claim" includes any claim contained in the Green Guides. 16 C.F.R. § 260.1, et seq.
             25
                     Under the Green Guides, "[i]t is deceptive to misrepresent, directly or by implication, that a
             26
                     product or package is recyclable. A product or package shall not be marketed as recyclable
             27
                     unless it can be collected, separated, or otherwise recovered from the waste stream through an
             28
DOCUMBNT PREPARED
 ON RECYCLED PAPER
                                                                     -19-
                                                           CLASS ACTION COMPLAINT

                                                              25
                     established recycling program for reuse or use in manufacturing or assembling another item." 16

               2     C.F.R. § 260.12(a). By misrepresenting that the Products are recyclable as described above,

               3     Defendants are violating Business & Professions Code§ 17580.5.

               4             69.     Defendants' conduct is also a breach of warranty. Defendants' representations that

               5     the Products are recyclable constitute affirmations of fact made with regard to the Products, as

               6     well as descriptions of the Products, that are part of the basis of the bargain between Defendants

               7     and purchasers of the Products. Because those representations are material, false and misleading,

               8     Defendants have breached their express warranty as to the Products and have violated California

               9     Commercial Code § 2313.

              10             70.     By violating the CLRA, the FTC Act, Business & Professions Code §§ 17500 and

              11     17580.5, and California Commercial Code§ 2313, Defendants have engaged in unlawful business

              12     acts and practices which constitute unfair competition within the meaning of Business &

              13     Professions Code § 17200. Plaintiff would not have purchased the Products, or would not have

              14     paid as much for Products, but for Defendants' unlawful business practices. Plaintiff has thus

              15     suffered injury in fact and lost money or property as a direct result of Defendants'

              16     misrepresentations and material omissions.

              17             71.    An action for injunctive relief and restitution is specifically authorized under

              18     Business & Professions Code§ 17203.

              19             Wherefore, Plaintiff prays for judgment against Defendants, as set forth hereafter.

             20                                         FIFTH CAUSE OF ACTION
             21                     (Plaintiff, on Behalf of Herself, the Class and the General Public,
                              Alleges Violations of California Business & Professions Code § 17200, et seq.
             22
                                                    Based on Unfair Acts and Practices)
             23
                             72.     Plaintiff realleges and incorporates herein by reference Paragraphs 1 through 71 of
             24
                     this Complaint.
             25
                            73.      Under California Business & Professions Code § 17200, any business act or
             26
                     practice that is unethical, oppressive, unscrupulous or substantially injurious to consumers, or that
             27
                     violates a legislatively declared policy, constitutes an unfair business act or practice.
             28
DOCUMENT PREPARED
 ON RECYCLED PAPER
                                                                      -20-
                                                             CLASS ACTION COMPLAINT

                                                              26
                             74.     Defendants have engaged and continue to engage in conduct which is immoral,
                2    unethical, oppressive, unscrupulous and substantially injurious to consumers. This conduct

                3    includes, but is not limited to, advertising and marketing the Products as recyclable when they are

                4    not. By taking advantage of consumers concerned about the environmental impacts of plastic

                5    waste, Defendants' conduct, as described herein, far outweighs the utility, if any, of such conduct.
                6            75.     Defendants have engaged and continue to engage in conduct that violates the
                7    legislatively declared policy of the CLRA against misrepresenting the characteristics, uses,

               8     benefits and quality of goods for sale. Defendants have further engaged, and continue to engage,

               9     in conduct that violates the legislatively declared policy of Cal. Pub. Res. Code § 42355.5 against

              10     deceiving or misleading consumers about the environmental impact of plastic products.
              11            76.     Defendants' conduct also violates the policy of the Green Guides. The Green
              12     Guides mandate that "[a] product or package shall not be marketed as recyclable unless it can be

              13     collected, separated, or otherwise recovered from the waste stream through an established

              14     recycling program for reuse or use in manufacturing or assembling another item." 16 C.F.R.

              15     § 260.12(a). It further states that "[a]n item that is made from recyclable material, but because of
              16     its shape, size or some other attribute is not accepted in recycling programs, should not be

              17     marketed as recyclable." 16 C.F.R. § 260.12(d). As explained above, the Products cannot be

              18     separated from the waste stream due to their size. Nonetheless, some recycling facilities accept

              19     the Products even though they must eventually send the Products to a landfill because they cannot

             20      separate such materials and because there is no market to recycle the Products. It is unfair for

             21      Defendants to make a recyclable claim based on the fact that some recycling facilities will accept

             22      the Products, despite the recycling facilities' inability to actually recycle the Products. Moreover,
             23      consumers believe that products are recyclable when they are accepted by a recycling program,
             24      even if the recycling facilities end up sending the products to a landfill. Taking advantage of
             25      consumer perception of recycling programs violates the policy of the Green Guides.

             26             77.     Defendants' conduct, including failing to disclose that the Products will end up in

             27      landfills and not be recycled, is substantially injurious to consumers. Such conduct has and

             28      continues to cause substantial injury to consumers because consumers would not have purchased
DOCUMENT PREPARED                                                    -2 }-
 0N RECYCLED PAPER
                                                            CLASS ACTION COMPLAINT

                                                              27
                1    the Products but for Defendants' representations that the Products are recyclable. Consumers are
                2    concerned about environmental issues in general and plastic waste in particular and Defendants'
                3    representations are therefore material to such consumers. Misleading consumers - and
                4    instructing them to follow cumbersome instructions in order to recycle the Products even though
                5    the Products will end up in a landfill despite those efforts - causes injury to such consumers that
               6     is not outweighed by any countervailing benefits to consumers or competition. Indeed, no benefit
               7     to consumers or competition results from Defendants' conduct. Defendants gain an unfair
               8     advantage over their competitors, whose advertising must comply with the CLRA, Cal. Pub. Res.
               9     Code§ 42355.5, the Federal Trade Commission Act e'FTC Act"), Cal. Business & Professions
              10     Code § 17508, and the Green Guides. Since consumers reasonably rely on Defendants'
              11     representations of the Products and injury results from ordinary use of the Products, consumers
              12     could not have reasonably avoided such injury.
              13            78.     Although Defendants know that the Products are not ultimately recycled,
              14     Defendants failed to disclose that fact to Plaintiff and the Class.
              15            79.     By committing the acts alleged above, Defendants have engaged in unfair business
              16     acts and practices which constitute unfair competition within the meaning of California Business
              17     & Professions Code § 17200.
              18            80.     An action for injunctive relief and restitution is specifically authorized under
              19     California Business & Professions Code § 17203.
             20             81.     Plaintiff would not have purchased the Products, or would not have paid as much
             21      for Products, but for Defendants' unfair business practices. Plaintiff has thus suffered injury in
             22      fact and lost money or property as a direct result of Defendants' misrepresentations and material
             23      omissions.
             24                                           PRAYER FOR RELIEF

             25             WHEREFORE, Plaintiff prays for judgment and relief against Defendants as follows:
             26             A.      That the Court declare this a class action;
             27
             28
DOCUMENT PREPARED
 ON RECYCLED PAPER
                                                                      -22-
                                                            CLASS ACTION COMPLAINT

                                                               28
                             B.        That the Court preliminarily and permanently enjoin Defendants from conducting

                2    their business through the unlawful, unfair or fraudulent business acts or practices, untrue and

                3    misleading advertising, and other violations of law described in this Complaint;
                4            C.        That the Court order Defendants to conduct a corrective advertising and

                5    information campaign advising consumers that the Products do not have the characteristics, uses,
                6    benefits and quality Defendants have claimed;

                7            D.      That the Court order Defendants to cease and refrain from marketing and

                8    promotion of the Products that state or imply that the Products are recyclable;
                9            E.      That the Court order Defendants to implement whatever measures are necessary to

              10     remedy the unlawful, unfair or fraudulent business acts or practices, untrue and misleading

              11     advertising and other violations of law described in this Complaint;
              12             F.      That the Court order Defendants to notify each and every Class member of the

              13     pendency of the claims in this action in order to give such individuals an opportunity to obtain

              14     restitution and damages from Defendants;

              15            G.       That the Court order Defendants to pay restitution to restore all Class members all

              16     funds acquired by means of any act or practice declared by this Court to be an unlawful, unfair or

              17     fraudulent business act or practice, untrue or misleading advertising, plus pre· and post-judgment

              18     interest thereon;

              19            H.       That the Court order Defendants to disgorge all monies wrongfully obtained and

              20     all revenues and profits derived by Defendants as a result of their acts or practices as alleged in

             21      this Complaint;

             22             I.       That the Court award damages to Plaintiff and the Class to compensate them for
             23      the conduct alleged in this Complaint;

             24             J.       That the Court award punitive damages pursuant to California Civil Code

             25      § 1780(a)(4);

             26             K.       That the Court grant Plaintiff her reasonable attorneys' fees and costs of suit

             27      pursuant to California Code of Civil Procedure § 1021.5, California Civil Code § 1780(d), the

             28      common fund doctrine, or any other appropriate legal theory; and
DOCUMENT PREPARED                                                     -23•
 ON RECYC~ED PAPER
                                                             CLASS ACTION COMPLAINT

                                                               29
                 1          L.     That the Court grant such other and further relief as may be just and proper.
                2

                3

                4     Dated: September 28, 2018                  Respectfully submitted,
                5
                                                                 LEXINGTON LAW GROUP
                6

                7

                8                                                H ~ ~ N o . 213209)
                                                                 Ryan Berghoff (State Bar No. 308812)
                9                                                LEXINGTON LAW GROUP
                                                                 503 Divisadero Street
              10                                                 San Francisco, CA 94117
              11                                                 Telephone: (415) 913-7800
                                                                 Facsimile: (415) 759-4112
             '12                                                 hhirsch@lexlawgroup.com
                                                                 rbergoff@lexlawgroup.com
              13                                                 Attorneys for Plaintiff
                                                                 KATHLEEN SMITH
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
DOCUt.tBNT PREPARED                                                -24-
 ON RBCYC~BD PAPSR
                                                          CLASS ACTION COMPLAINT

                                                            30
EXHIBIT C




    31
  ~w:;:s'   U'tr:~1~~Wi'B'r$gJ
   Lexin.ltt<>n Law Group
                                             (Nome, Stoto Bornumbor, Plld "1drou);                                        FOR COURT USS ONLY
                                                                                                                                                           CM.n'l1


     S03 Dlvisadero Street
     San Francisco, CA 94117
        TEU!PHONENO.: (415) 913-7800                                FAXNO~     (4}5) 759-4112                                 .ENDORSED
    ATTORNEY FOR (Name~Center for Environmental Healtli                                                                             FILED
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF Alameda                                                                   AL.A\VmnA COUNTY
      STREET ACORl!SS: 1225 Fallon Street
        MAILING ADORES&:                                                                                                      Sf r' 2 8 2013
       C1TYANDZ1PcooE:       Oaklandi....Califomia 94612
            BRANCH tw.1e:    Rene C. uavidson Courthouse                                                     CLERK OF THE SUPERJOR COUJ rr
    CASE NAME:
    Kathleen Smith v. Keurit? Green Mountain, Inc.. et al.                                                          Bv: ER£€A BAKER. Deoutv
        CIVIL CASE COVER SHEET                                                              CASE NUMBER:
                                                       Complex Case Designation           ·..
  Cl]     Unlimited               D
                            Limited
                                                        Counter    D          Jolnder     D
                                                                                                                                                                          .:.
          (Amount           (Amount
          demanded          demanded Is          Flied with first appearance by defendant JUDGE:
          exceeds $25.000)  $25,000 or less)          (Cal. Rules of Court, l\lle 3.402.)     DEPT:
                               Items 1-6 below must be completed (see lnstrucllons on page 2).
 1. Check one box below for the case type that best describes this case:
      Auto Tort                                     Contruc:t                                   Provlslonally Complex Civil LIUgatlon
                                                               D
     E3       Auto (22)

                                                               a
                                                          Breach of contrac:t/Warrenty (06)
                                                               D
                                                          Rule 3.740 conectlona (09)
                                                                                                (Cal. Rules of Court, rules 3.400-3,403)
                                                                                                [l]
                                                                                                a
               Uninsured motorist (46)                                                                AntllrusVTrade re9ulatlon (03)
     Other PlfPD/WD (Personal lnJury/Property             Other collecttona (09)                      Conlllructlcn defect (10)
     Demage/\Nrongful Death) Tort                         Insurance coverage (18)                     Mass tort (40)

     §        Asbestos (04)
              Produel llabttlty (24)
              Med!cal malpractice (45)
                                          ·                    D
                                                          Other contract (37)
                                                   Real Property
                                                               D
                                                          Eminent domain/Inverse
                                                                                                D
                                                                                                D
                                                                                                D
                                                                                                      Securltles lltlgaUon (28)
                                                                                                      EnwonmentaVToxlc tort (30)
                                                                                                      Insurance coverage Clalms arising from the
     D        Other PUPO/WO (23)                          condemnaUon (14)                            above !Isled provisionally complex case
     !!!.l!.-PIIPDM'D (Other) Tort                             D
                                                          wrongful eVlctlon (33)                      types {41)
     LJ Business torVunfalr bualness practice (07)             D
                                                          Other real property (26)              Enforcement of Judgment
     D                                                                                          D
     a
              Clvll right& (08)                    Unlawful Detainer                                  Enforcement of Judgment (20)
              Defamauon (13)                                   D
                                                          Commercial (31)                       Ml&cellaneous Civil Complaint
              Fraud (18)                                       D
                                                          ResldenUal (32)                       0    R!C0(27)
                                                               D
     §        lnteltec;tual property (19)
              Professional negUgance (25)
              Other non-Pl/PO/WO tort (35)
     !!!!eloYmant
                                                          Drugs (38)
                                                   Judicial Review
                                                               0
                                                          Asset forfeiture (05)
                                                               D
                                                          Pettuon re: arb!tratlon award (11)
                                                                                                D
                                                                                                D
                                                                                                      Other complaint (not spec/fled ebove) (42)
                                                                                                Mlscollaneous Clvll Petition
                                                                                                     Partnership and corporate govemance (21)

     W wrongful termination (36)                               D
                                                          writ of mandate (02)
                                                                                                D    Other petition (not specified obcvo} (43)

     11       Other emploYment(16)                             r1
                                                          Other tudlclat review C391
2. This case Ll.J Is        LJ Is not complex under rule 3.400 of the California Rules of Court. If the case ls complex, mark the
   factors requiring exceptional Judicial management:
   a.    D  Large number of separately represented parties     d. [l] Large number of witnesses
   b. [2] Extensive motion practice raising difficult or novel e.                         D
                                                                      Coordination with related actions pending In one or more courts
            Issues that wlll be time-consuming to resolve             In other counties, states, or countries, or in a federal court
   c. [L} Substantial amount of documentary evidence           f. [l] Subslantlal postjudgment Judicial supervision
3. Remedies sought (check ell thet apply): a.[Z] monetary b. [l] nonmonetary; declaratory or Injunctive relief                              c. [l] punllive
4. Number of causes of action (specify): Five
5. This case Cl] ls                D
                                is not a class action suil
6. If there are any known related cases, file and serve a notice of related case. (Y,
Date: September 28, 2018
Howard Hirsch
                                  PE OR PRINT NAME
                                                                                     OTICE
  • Plalntlff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, l\lle 3.220.) Failure to file may result
    In sanctions.
  • FIie this cover sheet In addition to any cover sheet required by local court rule.
  • If this case Is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this ls a collectlons case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl .
                                                                                                                                                             otof
Form AdOlll8d ror Mandato,y uaa                               CIVIL CASE COVER SHEET                      ca,, Ruaaoreoun, n.1ot :z.30. a.220, 3.40()-3.403,&740:
  JUCklll Clkr1dl of Collom!•                                                                                    CBI. $llll\d$'da of Judie!alMminlstroUon. Gld. 0.10
   CMo010 [Rov. Jllr/ 1, 2007)                                                                                                                l\'Wll<COU~ltlfo.",     V
                                                                                                                                          Amtrlcan ~llllBINet. lnO.
                                                                                                                                         www.Formov.tilctrow.com


                                                                                     32
EXHIBITD




   33
            Superior Court of California, County of Alameda
        Alternative Dispute Resolution (ADR) Information Packet

The person who files a civil lawsuit (plaintiff) must include the ADR Information Packet
with the complaint when serving the defendant. Cross complainants must serve the ADR
Information Packet on any new parties named to the action.

    The Court strongly encourages the parties to use some form of ADR before proceeding to
    trial. You may choose ADR by:
        •    Indicating your preference on Case Management Form CM- 11 O;
        •    Filing the Stipulation to ADR and Delay Initial Case Management Conference for
             90 Days (a local form included with the information packet); or
        •    Agree to ADR at your Initial Case Management Conference.

    QUESTIONS? Call (510) 891-6055. Email adrprogram@alameda.courts.ca.gov
    Or visit the court's website at http://www.alameda.courts.ca.gov/adr

                               What Are The Advantages Of Using ADR?
•     Faster -Litigation can take years to complete but ADR usually takes weeks or months.
•     Cl,eaper - Parties can save on attorneys' fees and litigation costs.
•    More control andflexibility- Parties choose the ADR process appropriate for their case.
•    Cooperative and less stressful - In mediation, parties cooperate to find a mutually
     agreeable resolution.
•    Preserve Relationsliips - A mediator can help you effectively communicate your
     interests and point of view to the other side. This is an important benefit wheri you want
     to preserve a relationship.

                               What Is The Disadvantage Of Using ADR?
•     You may go to court anyway - If you cannot resolve your dispute using ADR, you may
      still have to spend time and money resolving your lawsuit through the courts.

                                  What ADR Options Are Available?
•     Mediation - A neutral person (mediator) helps the parties communicate, clarify facts,
    . identify legal issues, explore settlement options, and agree on a solution that is acceptable
      to all sides.

      o Court Mediation Program: Mediators do not charge fees for the first two hours of
        mediation. If parties need more time, they must pay the mediator's regular fees.

ADR Info Sheet.Rev. 12/15/10                                                               Page I o/2


                                                34
          Some mediators ask for a deposit before mediation starts which is subject to a refund
          for unused time.

     o Private Mediation: This is mediation where the parties pay the mediator's regular
       fees and may choose a mediator outside the court's panel.

•   Arbitration -A neutral person (arbitrator) hears arguments and evidence from each side
     and then decides the outcome of the dispute. Arbitration is less formal than a trial and the
     rules of evidence are often relaxed. Arbitration is effective when the parties want
     someone other than themselves to decide the outcome.

     o Judicial Arbitration Program (non-binding): The judge can refer a case or the
       parties can agree to use judicial arbitration. The parties select an arbitrator from a list
       provided by the court. If the parties cannot agree on an arbitrator, one will be
       assigned by the court. There is no fee for the arbitrator. The arbitrator must send the
       decision (award of the arbitrator) to the court. The parties have the right to reject the
       award and proceed to trial.

     o Private Arbitration (binding and non-binding) occurs when parties involved in a
       dispute either agree or are contractually obligated. This option takes place outside of
       the courts and is normally binding meaning the arbitrator's decision is final.

                        Mediation Service Programs In Alameda County
Low cost mediation services are available through non-profit community organizations.
Trained volunteer mediators provide these services. Contact the following organizations for
more information:


SEEDS Community Resolution Center
1968 San Pablo Avenue, Berkeley, CA 94702-1612
Telephone: (510) 548-2377 Website: www.seedscrc.org
Their mission is to provide mediation, facilitation, training and education programs in our
diverse communities - §ervices that ,Encourage ,Effective Dialogue and .§.olution-making.


Center for Community Dispute Settlement
291 McLeod Street, Livermore, CA 94550
Telephone: (92S) 373-103S     Website: www.trivalleymediation.com
CCDS provides services in the Tri-Valley area for all of Alameda County.


For Victim/Offender Restorative Justice Services
Catholic Charities of the East Bay: Oakland
433 Jefferson Street, Oakland, CA 94607
Telephone: (510) 768-3100 Website: www.cceb.org
Mediation sessions involve the youth, victim, and family members work toward a mutually
agreeable restitution agreement.




ADR Info SheeLRev. 12/15/10                                                               Page2o/2


                                               35
AHORNEY OR PARTY WITHOUT AHORNEY (Name, State Bar number, and address)
                                                                                                                                        ALAADR 001
                                                                                                                                               .;...;...;_
                                                                                                                         FOR COURT USE OHL Y



                    TELEPHONE NO.:                            FAX NO. /OpUonal):
          E•MAIL ADDRESS (OptJcnaQ:
              ATTORNEY FOR /Namo):
SUPERIOR COURT OF CALIFORNIA. ALAMEDA COUNTY
                  STREET ADDRESS:
                  MAILING ADDRESS:
                 CITY AND ZIP CODE:
                      BRANCH NAME

 PLAINTIFF/PETITIONER:
DEFENDANT/RESPONDENT:

                                                                                                         CASE NUMB1:R:

STIPULATION TO ATTEND ALTERNATIVE DISPUTE RESOLUTION (ADR)
AND DELAY INITIAL CASE MANAGEMENT CONFERENCE FOR 90 DAYS


               INSTRUCTIONS: All applicable boxes must be checked, and the specified Information must be provided.

     This stipulation is effective when:
      •    All parties have signed and filed this stipulation with the Case Management Conference Statement at least 15 days before the
           initial case management conference.
     •     A copy of this stipulation has been received by the ADR Program Administrator, 1225 Fallon Street, Oakland, CA 94612.

1.    Date complaint filed: - - - - - - - - - - · An Initial Case Management Conference is scheduled for:

      Date:                                         Time:                                     Department:

2.   Counsel and all parties certify they have met and conferred and have selected the following ADR process (check one):

     D     Court mediation                0    Judicial arbitration
      D    Private mediation              D    Private arbitration

3.   All parties agree to complete ADR within 90 days and certify that
     a.    No party to the case has requested a complex civil litigation determination hearing;
     b.    All parties have been served and intend to submit to the jurisdiction of the court;
     c.    All parties have agreed to a specific plan for sufficient discovery to make the ADR process meaningful;
     d.    Coples of this stipulation and self-addressed stamped envelopes are provided for returning endorsed filed stamped copies to
           counsel and all parties;
     e.    Case management statements are submitted with this stipulation;
     f.    All parties will attend ADR conferences; and,
     g.    The court will not allow more than 90 days to complete ADR.

I declare under penalty of pe~ury under the laws of the State of California that the foregoing is true and correct.

Date:
                                                                     .....   ______________
                 (TYPE OR PRINT NAME)                                         (SIGNATURE OF PLAINTIFF)



Date:

                                                                     .....   _______________
                 (TYPE OR PRINT NAME)                                        (SIGNATURE OF ATTORNEY FOR PLAINTIFF)
                                                                                                                                                   Pa e 1012
 Fonn Approved for Mandatory U86                                                                                                       Cal. Ruloe or court,
    Superior Court Of Ca!llomla,      STIPULATION TO ATT!ND ALTERNATIVE DISPUTE RESOLUTION (ADR)                                       nile 3.221[a][4)
       County of Alameda              AND DELAY INITIAL CASE MANAGEMENT CONFERENCE FOR 90 DAYS
ALA ADR-001 [New January 1, 2010)




                                                                             36
                                                                                                                ALA ADR-001
                                                                                                CASE NUMBER.:
PLAINTIFF/PETITIONER:

DEFENDANT/RESPONDENT:



Date:




                 (TYPE OR PRINT NAME)                             (SIGNATURE OF DEFENDANT)



Date:




                 (TYPE OR PRINT NAME)                             (SIGNATURE OF ATTORNEY FOR DEFENDANT)




                                                                                                                            Page2olZ
  Fann Approved for Mando!ory U10                                                                               Cal. Ruloa of Court,
     Supenor Court of eu1nan1a,
                                     STIPULATION TO ATTEND ALTERNATIVE DISPUTE RESOLUTION (ADR)                 rvla 3.221fa)(4)
        County of Alameda            AND DELAY INITIAL CASE MANAGEMENT CONFERENCE FOR 90 DAYS
 AlA ADR-001 [New Janua,y 1, 2010)




                                                             37
EXHIBITE




   38
     ATTORNEY OR ~ARTY WITHOUT ATTORNEY (Name, State Barnumber, and !Mldres$);
                                                                                                                                                               -
                                                                                                                                                        POS 01 0
                                                                                                                               FOR COURT USE ONLY
  Howard Hirsch (SBN 213209)
- Lexington Law Group
  503 Divisadero Street
  San Francisco, CA 94117
               TELEPHONE NO.: (        415) 913-7800         FAX NO. (OpUonal): (   415) 759-4112
 E-MAIL ADDRESS 1op11ona11: hhirsch@lexlawgroup.com
       ATTORNEY FOR /Name/: Center for Environmental Health

     SUPERIOR COURT OF CALIFORNIA, COUNTY OF Alameda
         STREET ADDRESS:    1225 Fallon Street
         MAILING ADDRESS:
        CITY AND ZIP CODE:        Oakland, CA 94612
             BRANCH NAME:         Rene C. Davidson Courthouse
        PLAINTIFF/PETITIONER: Kathleen Smith                                                                 CASE NUMBER:

                                                                                                                              RO    18922722
DEFENDANT/RESPONDENT: Keurig Green Mountain, Inc., et al.
                                                                                                            Rel. No. or File No.:
                                       PROOF OF SERVICE OF SUMMONS

                                     (Separate proof of setVice is required for each party served.)
1. At the time of service I was at least 18 years of age and not a party to this action.
2. I served copies of:
        a.    m         summons
        b.    12]       complaint
        c.    [I]       Alternative Dispute Resolution (ADR) package
        d.    [Z]       Civil Case Cover Sheet (served in complex cases only)
        e.    D         cross-complaint
        f.    [Z]       other (specify documents): please see Additional Page.

3.      a. Party served (specify name of party as shown on documents served):
             Keurig Green Mountain, Inc.

        b.   D        Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                      under item Sb on whom substituted service was made) (specify name and relationship to the party named In Item 3a):


4.      Address where the party was served:
        33 Coffee Lane, Waterbury, VT 05676
5.      I served the party (check proper box)
        a.    D     by personal° service. I personally delivered the documents listed in item 2 to the party or person authorized to
                    receive service of process for the party (1) on (date):                           (2) at (time):
        b.    D      by substituted service. On (date):                     at (time):            I left the documents listed in item 2 with or
                     in the presence of (name and title or relationship to person indicated in item 3):

                        (1)   D          (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                         of the person to be served. I informed him or her of the general nature of the papers.
                        (2)   D          (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                         place of abode of the party. I informed him or her of the general nature of the papers.
                        (3)   D          (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                         address of the person to be served, other than a United States Postal Service post office box. I informed
                                         him or her of the general nature of the papers.
                        (4)   D          I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                         at the place where the copies were left (Code Civ. Proc.,§ 41[20~. I mailed the documents on
                                         (date):               from (city):                           or        a declaration of mailing is attached.
                        (5)   D          I attach a declaration of diligence stating actions taken first to attempt personal service.
                                                                                                                                                           Page 1 orz
                                                                                                                                       Code of Civil Procedure,§ 417.10
     Form Adopted for Mandatory Use                         PROOF OF SERVICE OF SUMMONS
       Judldal Ccuneil of California
     POS-010 (Rev. Janu111Y 1, 2007}

                                                                                     39
      PLAINTIFF/PETITIONER:              Kathleen Smith                                                     CASE NUMBER:

                                                                                                                           RG 18922722
DEFENDANT/RESPONDENT:                    Keurig Green Mountain, Inc., et al.

5.    c.    [ZJ       by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                      address shown in item 4, by first-class mail. postage prepaid,

                      (1) on (date):     October l, 2018                              (2) from (city):   San Francisco; CA
                      (3)   D      with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                   to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                      (4)   [Z]       to an address outside California with return receipt requested. (Code Civ. Proc .• § 415.40.)

      d.    D         by other means (specify means of service ancl authorizing code section):




            D         Additional page describing service is attached

6.    The "Notice to the Person Served" (on the summons) was completed as follows:
       a.    D   as an individual defendant.
       b.    D         as the person sued under the fictitious name of (specify):
      c.     D        as occupant.
      d.     W        On behalf of (specify):      Keurig Green Mountain, Inc.
                       under the following Code of Civil Procedure section:
                                  IJ]    416.10 (corporation)                        D    415.95 {business organization, form unknown)
                                  D      416.20 (defunct corporation)                D    416.60    {minor)
                                  D     416.30 Qoint stock company/association)      D    416. 70   (ward or conseNatee)
                                  D     416.40 (association or partnership)          D    416.90    (authorized person)
                                  D     416.50 (public entity)                       D    415.46    (occupant)
                                                                                     D    other:
7.    Person who served papers
      a. Name: Nick Redfield
      b. Address: 503 Divisadero               Street, San Francisco, CA 94117
      c.    Telephone number:           (415) 913-7800
      d. The fee for service was:            $
      e. I am:
          (1) [ZJ           not a registered California process seNer.
             (2)    D       exempt from registration under Business and Professions Code section 22350(b).
             (3)    D       a registered California process server:
                            (i)   D     owner       D  employee       D     independent contractor.
                            (ii) Registration No.:
                            (iii) County:

 8.   [ZJ          I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

                   or
 9.   D            I am a California sheriff or marshal and I certify that the foregoing is true and correct.

Date:       October 1, 2018

 Nick Redfield                                                                                                    (SIGNATURE)
            (NAME OF PERSON WHO SERVEO PAPERS/SHERIFF OR MARSHAL)




                                                                                                                                          Pago 2 of 2
 POS.010 (Rav. January 1, 2007]
                                                           PROOF OF SERVICE OF SUMMONS

                                                                             40
                                                                                               CASE NUMBER:
 SHORT TITLE:  Center for Environmental Health v.
i.- Keurig Green Mountain, Inc., et al.                                                                       RO 18-922722


 1     Affidavit Regarding Proper Venue Pursuant to Cal. Civil Code § 1780 (d)
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

 22

 23

 24

 25
 26      (Required tor verified pleading) The items on this page stated on information and belief are (specify item numbers, not line
         numbers):
 27       This page may be used with any Judicial Council form or any other paper filed with the court.                     Page_-3_

        Form Approved by the
                                                             ADDITIONAL PAGE
                                                                                                                                  CRC201, 501
      Judicial Council of Ca!Womla        Attach to Judicial Council Fonn or Other Court Paper
     MC-020 [New January 1, 1987)

                                                                    41
               1       LEXINGTON LAW GROUP                                                     E.NJJu.k~~.l>
                       Howard Hirsch, State Bar No. 213209
               2       Ryan Berghoff, State Bar No. 308812                                        FlLED
                       503 Divisadero Street                                             AtAMEoA COlJ.NTY
               3       San Francisco, CA 9411 7                                             SEP 2 B 2018
                       Telephone: (415) 913-7800
               4       Facsimile: (415) 759~4112
                       hhirsch(a)lexlawgroup.com                                    CLERK OF THE SUPERIOR COURT
               5     · rberghoff@lexlawgroup.com                                       By: ERICA. BAKER. Deputy
               6      Attorneys for Plaintiff
                      KATHLEEN SMITH                                                                              .
               7

               8
               9
             10                         SUPElUOR COURT OF THE STATE OF CALIFORNIA
             11                                               COUNTY OF ALAMEDA
             12
             13

             14
                      KATHLEEN SMITH, on behalf of herself and all               Case No.     RG!8«)22 72 2
                      others similarly situated,
             15                                 Plaintiff,                       AFFIDAVIT REGARDING PROPER
                                                                                 VENUE PURSUANT TO CAL. CIVIL
             16              v.                                                  CODE§ 1780(d)
             17       KEURIG GREEN MOUNTAIN, INC.; and DOES
                      I through 100, inclusive,
             18
                                                Defendants.
             19
             20
             21

             22
             23

             24
             25
             26
             27
             28
DOCUMENT PRRPARUI>
ON R6CYC~RO PAPHR
                                        AFFIDAVIT RE: VENUE- KATIII.EEN SMITH V. KEURIG GREEN MOUNTAIN, INC.


                                                                 42
 1                                  PROOF OF SERVICE
 2
                    STATE OF CALIFORNIA, COUNTY OF ORANGE
 3
            I am employed in the City of Costa Mesa, County of Orange, State of California.
 4   I am over the age of 18 years and not a party to the within action. My business address
 5   is 600 Anton Boulevard, Suite 2000, Costa Mesa, CA 92626. On November 2, 2018, I
     served the documents named below on the parties in this action as follows:
 6
     DOCUMENT(S)          APPENDIX OF STATE COURT PLEADINGS AND
 7   SERVED:              DOCUMENTS
 8   SERVED UPON:         Howard Hirsch
                          Ryan Berghoff
 9                        Lexington Law Group
                          503 Divisadero Street
10                        San Francisco, CA 94117
                          Telephone: (415) 913-7800
11                        Facsimile: (415) 759-4112
                          hhirsch@lexlawgroup.com
12                        rberghoff@lexlawgroup.com
                          Attorneys for Plaintiff Kathleen Smith
13

14         (BY MAIL) I caused each such envelope, with postage thereon fully prepaid, to
           be placed in the United States mail at Costa Mesa, California. I am readily
15         familiar with the practice of Dorsey & Whitney LLP for collection and processing
           of correspondence for mailing, said practice being that in the ordinary course of
16         business, mail is deposited in the United States Postal Service the same day as it
           is placed for collection.
17
           (BY FEDERAL EXPRESS) I am readily familiar with the practice of Dorsey &
18         Whitney LLP for collection and processing of correspondence for overnight
           delivery and know that the document(s) described herein will be deposited in a
19         box or other facility regularly maintained by Federal Express for overnight
           delivery.
20
           (BY ELECTRONIC MAIL – COURTESY COPY) The above-referenced
21         document was transmitted in “pdf” format by electronic mail (“e-mail”) to each
           of the e-mail addresses listed, and no errors were reported.
22
           (STATE) I declare under penalty of perjury under the laws of the State of
23         California that the above is true and correct.

24         (FEDERAL) I declare that I am employed in the office of a member of the bar of
           this Court, at whose direction this service was made.
25
           Executed on November 2, 2018, at Costa Mesa, California.
26

27                                                      /s/ Maria Santos
                                                Maria Santos
28

                                           43
                                                43
                                         PROOF OF SERVICE
